Citation Nr: 1513166	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-03 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chondromalacia of the patellae with early arthritis with instability of the right knee prior to December 22, 2006, and a disability rating in excess of 10 percent since that time.

2.  Entitlement to an initial compensable disability rating for chondromalacia of the patellae with early arthritis with instability of the left knee prior to December 22, 2006, and a disability rating in excess of 10 percent since that time.

3.  Entitlement to an initial compensable disability rating for chondromalacia of the patellae with early arthritis with limitation of motion of the right knee prior to August 13, 2008, and in excess of 10 percent since that time.

4.  Entitlement to an initial compensable disability rating for chondromalacia of the patellae with early arthritis with limitation of motion of the left knee prior to August 13, 2008, and in excess of 10 percent since that time.

5.  Entitlement to an extraschedular rating for chondromalacia of the patellae of the right knee.
6.  Entitlement to an extraschedular rating for chondromalacia of the patellae of the left knee.

7.  Entitlement to a disability rating in excess of 10 percent for status post right ankle fracture with residuals of chronic synovitis and loss of motion.

8.  Entitlement to an extraschedular rating for status post right ankle fracture with residuals of chronic synovitis and loss of motion.

9.  Entitlement to a compensable disability rating for scar of the right ankle.

10.  Entitlement to an extraschedular rating for scar of the right ankle.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected bilateral knee condition.

12.  Entitlement to service connection for a back condition, to include a nerve condition, degenerative lumbar spondylosis, spinal impairment, and as secondary to a bilateral knee condition.

13.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006, November 2008, November 2009, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The November 2006 rating decision granted service connection for chondromalacia of the patellae with early arthritis of the left knee with an evaluation of 0 percent effective December 13, 2005, service connection for chondromalacia of the patellae with early arthritis of the right knee with an evaluation of 0 percent effective December 13, 2005, service connection for status post right ankle fracture with residuals of chronic synovitis and loss of motion with an evaluation of 20 percent effective December 13, 2005, and service connection for a scar of the right ankle status post open reduction internal fixation with an evaluation of 0 percent effective December 13, 2005.  The November 2008 rating decision denied service connection for a back condition, also claimed as a nerve condition.

The Veteran filed a notice of disagreement (NOD) in February 2007 for the issues entitlement to initial compensable evaluations for his right and left knee disabilities and service connection for a back condition, also claimed as a nerve condition.  

In a July 2007 rating decision, the RO increased the rating for chondromalacia of the patellae with early arthritis of the left and right knees with to 10 percent effective December 22, 2006.  

A November 2008 rating decision granted separate disability evaluations for chondromalacia of the patellae with early arthritis with limitation of motion of the right and left knees effective August 13, 2008.  The November 2008 rating decision also decreased the Veteran's evaluation for a right ankle disability from 20 percent to 10 percent and denied entitlement to TDIU.

A November 2009 rating decision continued a noncompensable evaluation for right ankle scar.

In December 2012, the RO issued a Statement of the Case (SOC) addressing the Veteran's claims for increased ratings for his right and left knee disabilities, status post right ankle fracture with residuals of chronic synovitis and loss of motion, right ankle scar, and TDIU.  The Veteran timely perfected an appeal.  An SOC was not issued in regard to the Veteran's back condition.

An April 2014 rating decision denied entitlement to service connection for an acquired psychiatric disorder as secondary to a bilateral knee condition, and denied service connection for degenerative lumbar spondylosis claimed as spinal impairment secondary to a bilateral knee condition.

In regard to the Veteran's claim for an increased rating for his right and left knee conditions, the Board finds that the November 2006 rating action is the proper determination certified for appellate review.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).

In regard to the Veteran's claim for an increased rating for status post right ankle fracture with residuals of chronic synovitis and loss of motion, the November 2008 rating decision is on appeal.  In regard to the Veteran's claim for an increased rating for his right ankle scar, the November 2009 rating decision is on appeal.

On his February 2013 VA Form 9, the Veteran requested a travel board hearing and in June 2013, the Veteran requested a videoconference hearing.  In September 2013, the Veteran withdrew his request for a hearing.

In August 2013, the Veteran's representative requested that the appeal be advanced on the docket due to the Veteran's age.  Under 38 C.F.R. § 20.900(c)(1), a case may be advanced on the docket due to age if the claimant is 75 years or more of age. Because the Veteran was born on July [redacted], 1961, he does not meet this requirement. No other cause for advancement on the docket was asserted, i.e., serious illness for financial hardship.  Therefore, this request is denied.

The issues of entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the patellae with early arthritis with limitation of motion of the right knee, an initial disability rating in excess of 10 percent for chondromalacia of the patellae with early arthritis with limitation of motion of the left knee, an initial disability rating in excess of 10 percent for chondromalacia of the patellae with early arthritis with instability of the right knee, an initial disability rating in excess of 10 percent for chondromalacia of the patellae with early arthritis with instability of the left knee, a disability rating in excess of 10 percent for status post right ankle fracture with residuals of chronic synovitis and loss of motion, service connection for an acquired psychiatric disorder, to include as secondary to a service-connected bilateral knee condition, service connection for a back condition, to include a nerve condition, degenerative lumbar spondylosis, spinal impairment, and as secondary to a bilateral knee condition, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Effective December 13, 2005, the evidence shows at least painful motion due to arthritis of the left knee.

2.  Effective December 13, 2005, the evidence shows at least painful motion due to arthritis of the right knee.

3.  The Veteran's scar on his right ankle is painful.


CONCLUSIONS OF LAW

1.  Effective December 13, 2005, the criteria for an initial assignment of at least a 10 percent disability rating for chondromalacia of the patellae with early arthritis of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.71a Diagnostic Code (DC) 5003, 5260 (2014).

2.  Effective December 13, 2005, the criteria for an initial assignment of at least a 10 percent disability rating for chondromalacia of the patellae with early arthritis of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.71a Diagnostic Code (DC) 5003, 5260 (2014).

3.  The criteria for a 10 percent disability evaluation, and no higher, for painful left knee scars have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.118 Diagnostic Code (DC) 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 
The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements.  The Veteran has not argued he has been prejudiced by inadequate notice.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, VA treatment records, and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F. 3d at 1376-77.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Right and left knee disabilities 

The Veteran's right and left knee disabilities have been evaluation under Diagnostic Codes (DCs) 5257 and DC 5260.  DC 5257 provides a disability evaluation for a knee impairment with recurrent subluxation or lateral instability.  DC 5257 assigns a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or, a 30 percent evaluation if it is severe. 

DC 5260 evaluates limitation of flexion.  Flexion limited to 60 degrees warrants a non-compensable evaluation.  Flexion limited to 45 degrees is assigned a 10 percent evaluation, and flexion limited to 30 degrees is assigned a 20 percent disability rating.

Other diagnostic codes pertaining to the knees are DC 5258, 5259, and 5261.  DC 5258 provides a single 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 provides a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  

Under DC 5261, limitation of extension is evaluated.  When extension is limited to 5 degrees, a noncompensable rating is assigned.  A 10 percent evaluation is warranted with extension limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a Plate II.  

DC 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The Burton Court further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

A November 2006 rating decision granted service connection for the Veteran's right and left knee disabilities, characterized as chondromalacia of the patellae with early arthritis of the left and rights knees, and assigned a noncompensable disability evaluation for each knee effective December 13, 2005.  

At the Veteran's September 2006 VA examination at Bohica Orthopedics, he complained of retropatellar knee pain, popping, and crepitus, worse with squatting and kneeling.  X-ray findings showed early patellofemoral arthritis in the right and left knees.  The Veteran's range of motion was 0 degrees of extension and 120 degrees of flexion for both the right and left knees.  The examiner found no evidence of instability, nor did the Veteran report instability.

December 2006 treatment records showed full range of motion of the knees with pain.  

These limitations are not of a level compensable under DC 5260, which requires that flexion be limited to 45 degrees or Diagnostic Code 5261, which requires that extension be limited to 10 degrees.  However, in light of the Veteran's documented pain and functional impairment, as well as the mandate of 38 C.F.R. § 4.59 and the Court's decision in Burton, the criteria for a separate 10 percent rating for limitation of motion for each knee has been shown effective December 13, 2005.  

B.  Right Ankle Scar

The Veteran's right ankle scar is currently rated noncompensable under Under 38 C.F.R. § 4.118, DC 7805.  Under 38 C.F.R. § 4.118, which is the rating schedule that pertains to the skin, DC 7805 pertains to scars and provides that scars be evaluated under DCs 7800, 7801, 7802, and 7804.  This provision also instructs VA to evaluate any disabling effects not considered in a rating provided under DCs 7800, 7801, 7802, and 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2014).

DCs 7800, 7801, and 7802 all pertain to burn scars.  DC 7804 pertains to scars that are unstable or painful and provides a 10 percent rating where there are one or two scars that are unstable or painful; a 20 percent rating where there are three or four scars that are unstable or painful; and a 30 percent rating where there are five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804.  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id.

In the Veteran's October 2009 VA examination, the examiner noted a scar on the right ankle which was 7.5 centimeters, tender, well healed, nonadherent, noncrosshatched over lateral malleolus.

Based on the foregoing, the Board finds that the Veteran has a painful scar, and thus, his disability has approximated an evaluation of 10 percent under Diagnostic Code 7804.  As the Veteran does not have a burn scar and has only one scar, a rating in excess of 10 percent is not warranted.  


ORDER

Effective December 13, 2005, a rating of 10 percent for chondromalacia of the patellae with early arthritis of the right knee is granted, subject to the applicable criteria governing the payment of monetary benefits.

Effective December 13, 2005, a rating of 10 percent for chondromalacia of the patellae with early arthritis of the left knee is granted, subject to the applicable criteria governing the payment of monetary benefits.

A rating of 10 percent, but no higher, for a right ankle scar is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

I.  Increased Rating Claims

A November 2006 rating decision granted service connection for the Veteran's right and left knee disabilities, characterized as chondromalacia of the patellae with early arthritis of the left and rights knees, and assigned a noncompensable disability evaluation for each knee effective December 13, 2005.  The Veteran contends that a higher rating is warranted.

The Veteran was last examined by VA for his right and left knee disabilities in October 2009.  In light of the stale VA examination report, a new examination is required in order to determine the current nature and severity of the Veteran's left and right knee disabilities.  
The Board finds that a new VA examination of the right ankle is also warranted.  The Veteran was last examined by VA for his right ankle disability in October 2009.  In his August 2013 authorization and consent to release information to the VA form, the Veteran asserted that recent testing showed that his ankles were getting worse.  In light of the Veteran's statement indicating that his right ankle disability had increased in severity since the last VA examination, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's right ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

II.  Service Connection Claims

In a November 2006 rating decision, the RO denied entitlement to service connection for the Veteran's back condition also claimed as a nerve condition.  In February 2007, the Veteran submitted a statement requesting reconsideration of his back condition.  The Board construes this request for reconsideration as a notice of disagreement.  In an April 2014 rating decision, the RO denied entitlement to service connection for degenerative lumbar spondylosis (claimed as spinal impairment), to include as secondary to his service-connected bilateral knee condition.  The claims file does not contain any Statement of the Case (SOC) for the issue of service connection for a back condition, to include a nerve condition, degenerative lumbar spondylosis, a spinal impairment, and as secondary to his service-connected bilateral knee condition.  

In the April 2014 rating decision, the RO also denied entitlement to service connection for the Veteran's acquired psychiatric disorder, to include as secondary to his service-connected bilateral knee condition.  In December 2014, the Veteran's representative submitted a notice of disagreement to the April 2014 rating decision.  The claims file also does not contain any Statement of the Case (SOC) for this issue.

Accordingly, these claims must be remanded to provide the appellant and his representative with that document and afford him an opportunity to perfect appeals of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

III. TDIU

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with other issues on appeal.  The Board is remanding the issues of entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the patellae with early arthritis with limitation of motion of the right knee, an initial disability rating in excess of 10 percent for chondromalacia of the patellae with early arthritis with limitation of motion of the left knee, an initial disability rating in excess of 10 percent for chondromalacia of the patellae with early arthritis with instability of the right knee, an initial disability rating in excess of 10 percent for chondromalacia of the patellae with early arthritis with instability of the left knee, service connection for an acquired psychiatric disorder, to include as secondary to a service-connected bilateral knee condition, and service connection for a back condition, to include a nerve condition, degenerative lumbar spondylosis, spinal impairment, and as secondary to a bilateral knee condition.  Assignment of evaluations for these disabilities may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

IV.  Extraschedular Consideration

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for chondromalacia of the patellae of the right knee, chondromalacia of the patellae of the left knee, status post right ankle fracture with residuals of chronic synovitis and loss of motion, and right ankle scar will also be remanded.

In addition, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id. Thus, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must consider whether to refer the issue of whether the Veteran is entitled to an extraschedular rating for his right knee, left knee, right ankle, and/or right ankle scar disabilities alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses entitlement service connection for an acquired psychiatric disorder, to include as secondary to a service-connected bilateral knee condition, and entitlement to service connection for a back condition, to include a nerve condition, degenerative lumbar spondylosis, spinal impairment, and as secondary to a bilateral knee condition.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her right knee, left knee, and right ankle disabilities and on his ability to work due to his service-connected conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right knee, left knee, and right ankle disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right knee, left knee, and right ankle disabilities.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether any of the following are present in the right and left knee and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b. Discuss functional impairment of the right and left knees, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

c. The examiner should perform an appropriate range of motion examination of the right ankle, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both dorsiflexion and plantar flexion.  The examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the ankle, (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.

5.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training, and prior work history.  All findings and conclusions should be set forth in the report and must be accompanied by a thorough rationale.

The examiner is also to comment as to any additional limitations placed on the Veteran's employability resulting from his service-connected disabilities.  If the examiner finds that the Veteran is capable of moderate-duty, light-duty, or sedentary employment, he or she should comment as to whether this qualifies as substantially gainful employment.  

6.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.

7.  Then readjudicate the appeal, to include the evaluation of the Veteran's right knee and left knee since December 2005.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


